Title: Acct. of the Weather in April [1771]
From: Washington, George
To: 




April 1st. Morning Calm, & Warm. Afternoon a little Windy from the No. West & cooler—day clear.

 


2d. Morning Cool Wind still Northwardly, the Weather clear, & tolerably pleasant.
 


3. Clear and the Wind variable, being Northwardly in the forenoon & Easterly afterwards.
 


4. Wind high and boisterous from the Eastward with great appearances of Rain (except being cold).
 


5. Wind in the same place all last Night & till 10 Oclock to day & as high. In the forenoon 2 or 3 hours close constt. Rain—then clear & pleast. Wind getting Westwardly.
 


6. Clear & tolerably pleasant Wind being Westwardly in the forenoon but Southwardly afterwards.
 


7. Clear in the forepart of the day but lowering afterwards. Wind very fresh from the So. West.
 


8. Rain in the Night and the Wind exceeding fresh from the No. West all day & Night & very Cold.
 


9. Ice this Morning & very cold. The Wind continuing all day in the same place but lying at Night.
 


10. Wind Southwardly and not fresh. Day Cloudy, & every now & then Raining tho’ but little fell. In the Evening the Wind got to Northwest and blew fresh all Night.
 


11. Wind hard at No. West all day and Cold.
 


12. Wind still fresh and Cold from the West & No. West With a Muddy Sky.
 


13. Very Raw and Cold with but little Wind. Cloudy all day & sometimes Snowing, sometimes hailing & at other times Raining but little of any fell—most however of Rain.
 


14. Lowering in the Morning and calm. Clear afterwards with the Wind at No. West and tolerable fresh.
 


15. Clear and very Cold. Wind very high from the same point as yesterday.

 


16. Wind still in the same quarter & high—also very Cold.
 


17. Wind till about an hour or two by Son in the Morning was Southerly—then hard at No. West but not very cold—clear also.
 


18. Calm and Cloudy in the Morng. then high Wind from the So. West after that at So. Et. with Rain.
 


19. Calm & lowering Morning—every now and then dropping Rain, and Warm. Afternoon high Wind from the No. West & Cold.
 


20. Cold, & boisterous Wind from the North West.
 


21. Clear with the Wind at No. Wt. till the Afternoon then Calm & more moderate.
 


22d. A Pleasant day & Warm—the Morning Calm. In the Evening Wind at So. East & somewhat threatning.
 


23. Warm and very pleasant with the Wind Southerly & clear.
 


24. Warm and very pleasant with but little Wind and that Southerly.
 


25. Clear & very warm in the forenoon with but little Wind. The Afternoon Cloudy with the Wind fresh & Cold from the No. West.
 


26. Cool all day Wind hanging to the Northward till the Afternoon when it shifted to the Eastward.
 


27. Still Cool tho the Wind was Southerly & weather clear.
 


28. Cool in the Morning, & Cloudy all day, with Appearances of Rain but none fell. Afternoon warmer.
 


29. Cloudy Morning, but clear and Warm afterwards, with the Wind Southwardly.
 


30. Lowering & like to rain all day but none fell. Wind Southwardly & Warm.
